Citation Nr: 1004478	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 29, 2003 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 
1969 and from August 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  On November 18, 1983, the Veteran's claim for service 
connection for PTSD was denied; he submitted a notice of 
disagreement on March 9, 1984 and a statement of the case 
was issued for the Veteran's claim for service connection 
for PTSD on May 18, 1984; the Veteran failed to perfect his 
appeal and the rating decision of November 18, 1983 became 
final.

2.  The Veteran submitted an informal application to reopen 
his claim for service connection for PTSD on October 29, 
1997.  The Veteran's claim for service connection for PTSD 
was not reopened in November 1998 and May 1999 rating 
decisions as the RO did not find new and material evidence 
to reopen the claim.  The Veteran did not initiate an appeal 
of those decisions and they became final.

3.  The Veteran submitted an application to reopen a claim 
of service connection for PTSD on August 29, 2003; the RO 
granted the Veteran's claim for service connection with a 70 
percent disability rating, effective August 29, 2003, the 
date the claim to reopen was submitted.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 29, 
2003 for award of a 70 percent rating for PTSD have not been 
met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than August 29, 
2003 for the award of a 70 percent rating for PTSD.  He 
alleges that the effective date for his service-connected 
back disability should be February 11, 1983, the date the 
Veteran originally applied for VA benefits for his PTSD.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A.  § 5110(a); 38 
C.F.R. § 3.400 (emphasis added).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release.  38 U.S.C.A. § 5110(b)(1).

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted 
as an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an 
intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim provided 
that such informal claim identify the benefit being sought.  
38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 
34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal 
after a statement of the case has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect 
an appeal renders a rating decision final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A 
final decision is generally not subject to revision on the 
same factual basis. 38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).  The issue of CUE (which must 
be specific) has not been raised in this claim. 

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Failure to inform VA of a 
current address or to report for a VA examination may 
constitute an abandoned claim.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  38 
C.F.R. § 3.158.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request 
for a revision premised on clear and unmistakable error 
(CUE) could result in the assignment of earlier effective 
date.  A freestanding claim for an earlier effective date, 
once the appeal becomes final, attempts to vitiate the rule 
of finality.

On February 11, 1983, the Veteran submitted a claim for 
service connection for PTSD.  His claim was denied in a 
November 1983 rating decision.  On March 9, 1984, the 
Veteran submitted a notice of disagreement and a statement 
of the case was issued for the Veteran's claim for service 
connection for PTSD on May 18, 1984.  In a July 1984 letter 
from the RO, the Veteran was notified that he had until 
December 1, 1984 to submit a substantive appeal (referred to 
as VA Form 1-9) or his appeal would be automatically closed.  
The Veteran subsequently failed to perfect his appeal.  
Thus, the November 1983 decision became final.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2009).

The Veteran submitted an informal application to reopen his 
claim for service connection for PTSD on October 29, 1997.  
The Veteran's claim for service connection for PTSD was not 
reopened in November 1998 and May 1999 rating decisions as 
the RO did not find new and material evidence to reopen the 
claim.  The Veteran did not initiate an appeal of those 
decisions and they became final.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2009).

On August 29, 2003, the Veteran again applied to reopen his 
claim for service connection for PTSD.  His claim was 
reopened in an April 2004 rating decision but service 
connection for PTSD remained denied.  The Veteran submitted 
a notice of disagreement to the April 2004 rating decision 
in August 2004.

On August 25, 2006, the Veteran's claim for service 
connection for PTSD was granted with an evaluation of 70 
percent effective October 3, 2003, when VA outpatient 
treatment reports verified the Veteran's in-service stressor 
and diagnosis of PTSD.  The Veteran again submitted a notice 
of disagreement in November 2006, alleging that his claim 
for PTSD warranted an earlier effective date.  

The Board notes that in his November 1996 notice of 
disagreement, the Veteran alleged that the effective date 
for his claim for service connection for PTSD should date 
from 1999.  However, there is no evidence of record that the 
Veteran ever submitted an informal or formal application for 
a claim for service connection for PTSD in 1999.

A May 2007 rating decision granted a 100 percent disability 
evaluation of the Veteran's PTSD, effective December 18, 
2006, the date of a VA examination for PTSD.

The Veteran received a rating decision from February 5, 2008 
allowing an effective date for a 70 percent evaluation for 
PTSD of August 29, 2003, the date the claim to reopen was 
submitted.  The Veteran was provided a statement of the case 
on February 5, 2008, confirming that effective date.  
Continuing his appeal of an earlier effective date for PTSD, 
the Veteran submitted his substantive appeal in April 2008.

In essence, the facts of this case are not in dispute and 
the law is dispositive.  Accordingly, the Veteran's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The evidence against the Veteran's claim for an earlier 
effective date is highly fact-based.  Given the facts above, 
as a matter of law, there can be no earlier effective date 
than the date the Veteran submitted his application to 
reopen his claim for PTSD, August 29, 2003.  Hence, the 
Veteran's claim for an earlier effective date must be 
denied.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2003.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The September 2003 notice did not include how VA assigns 
disability ratings or effective dates as required by 
Dingess.  The Board finds and concludes that the error in 
this case is not prejudicial to the Veteran because based on 
the undisputed facts, the benefit sought in this appeal 
could not have been awarded as a matter of law.  Therefore, 
the Board believes that a decision can be promulgated 
without prejudice to the Veteran since the law is 
dispositive in this case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development 
of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


